EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Dan Liu (78,847) on 08/25/2021.
The application has been amended as follows: 

Claim 1 (Currently Amended): An endoscopy system comprising a rigid endoscope guide and an endoscope, wherein the endoscope comprises:
a proximal section with a proximal end; and
a distal section with a distal end;
wherein, the rigid endoscope guide comprises:
a proximal section with a proximal end and a handle; 
a mid-section comprising at least one endoscope entry port;
a distal section with a distal end comprising at least one endoscope exit port;
a lumen extending from the at least one endoscope entry port to the at least one endoscope exit port, said lumen configured to receive the endoscope; and
at least one distal bend located between the at least one endoscope entry port and the at least one endoscope exit port;

at least one proximal bend located between the mid-section and the proximal section; 
the distal end of the rigid endoscope guide is also configured so as to be retained within the body cavity during a surgical procedure so as to control a positioning of the distal end of the endoscope within the body cavity,
wherein, the rigid endoscope guide is configured with a fixed functional relationship between a rotation corresponding rotation  axis exit directionand 

wherein the rigid endoscope guide comprises a gas insufflation portion comprising a gas insufflation connector and a chamber formed by a section of the rigid endoscope guide, and wherein the chamber has an inner diameter which is larger than an inner diameter of portions of the lumen of the rigid endoscope guide that are distal of and proximal of the chamber. 
Claim 14: Cancelled.

Claim 19: (Currently Amended)	The endoscopy system according to Claim 1, wherein the rigid endoscope guide has a Shore A durometer hardness of from 
Claim 22: (Currently Amended)	The endoscopy system according to Claim 1, wherein the mid-section defines a mid-axis and the handle extends at a 
Claim 24: (New) The endoscopy system according to Claim 4, wherein the valve is configured to allow the endoscope to pass through the lumen and create a seal around a circumference of the endoscope.
Claim 25: (New) The endoscopy system according to Claim 1, wherein the gas insufflation connector connects to another lumen located within the lumen, and wherein the another lumen extends from the gas insufflation connector to the endoscope exit port of the rigid endoscope guide.

REASONS FOR ALLOWANCE
Claims 1, 2, 4, 6, 9, 10, 11, 13 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest: An endoscopy system comprising a rigid endoscope guide and an endoscope, wherein the endoscope comprises: a proximal section with a proximal end; and a distal section with a distal end; wherein, the rigid endoscope guide comprises: a proximal section with a proximal end and a handle; a mid-section comprising at least one endoscope entry port; a distal section with a 
US PG PUB 2007/0167682 to Goldfarb et al. teaches a rigid endoscope guide is configured with a proximal section with a proximal end and a handle and mid-section  but does not teach a proximal bend as claimed nor a fixed functional relationship between a rotation of the proximal end of the rigid endoscope guide and a corresponding rotation of the distal end of the rigid endoscope guide, so that an orientation of the proximal end of the rigid endoscope guide defines an axis exit direction in which the distal end of the endoscope located in the lumen exits the endoscope exit port of the rigid endoscope guide in the body cavity, when disposed therethrough, and it would not be obvious to one having ordinary skill in the art to modify Goldfarb et al. to include this structure.
US PG PUB 2009/0306471 to Gettman teaches a handle and a proximal bend as claimed but does not teach but does not teach a proximal bend  or a distal bend as claimed nor a fixed functional relationship between a rotation of the proximal end of the rigid endoscope guide and a corresponding rotation of the distal end of the rigid endoscope guide, so that an orientation of the proximal end of the rigid endoscope guide defines an axis exit direction in which the distal end of the endoscope located in the lumen exits the endoscope exit port of the rigid endoscope guide in the body cavity, when disposed therethrough and it would not be obvious to modify Gettman, even in view of Goldfarb, to include these features.
US PG PUB 2017/0340191 to Zeng et al. teaches a handle and a proximal bend as claimed but does not teach a distal bend or an entry port as claimed and it would not be obvious to modify Zeng et al. to include these features, even in view of Goldfarb et al. and Gettman.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        


/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795